Appellate Case: 22-1074     Document: 010110781411      Date Filed: 12/13/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       December 13, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  PAUL HUGGINS,

        Plaintiff - Appellant,

  v.                                                         No. 22-1074
                                                   (D.C. No. 1:21-CV-02708-RMR)
  UNITED STATES POSTAL SERVICE,                               (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

        Paul Huggins filed a pro se lawsuit against the United States Postal Service in

 Colorado state court because the Postal Service had allegedly “inhibited the right of

 any persons to receive[] any information that they wished to receive.” R. at 21. This

 allegation had something to do with “signature green cards,” id., presumably

 referring to certified mail receipts.




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1074    Document: 010110781411         Date Filed: 12/13/2022      Page: 2



       The Postal Service removed the lawsuit to federal district court. Its notice of

 removal said that Huggins was complaining about the Postal Service’s failure to

 return certified mail receipts to him.1 The Postal Service then moved to dismiss,

 arguing that the sort of complaint at issue must be brought before the Postal

 Regulatory Commission (“Commission”). In support, the Postal Service cited

 39 U.S.C. § 3662(a), which reads as follows:

              Any interested person (including an officer of the Postal
              Regulatory Commission representing the interests of the
              general public) who believes the Postal Service is not
              operating in conformance with the requirements of the
              provisions of sections 101(d), 401(2), 403(c), 404a, or 601,
              or this chapter (or regulations promulgated under any of
              those provisions) may lodge a complaint with the Postal
              Regulatory Commission in such form and manner as the
              Commission may prescribe.

       In an unpublished decision, we held that an earlier version of this provision

 means “a postal customer’s remedy for unsatisfactory service lies with the Postal

 Rate Commission,[2] and . . . Congress did not intend to create a private right of

 action for service complaints.” Bovard v. U.S. Post Off., No. 94-6360, 1995 WL

 74678, at *1 (10th Cir. Feb. 24, 1995) (construing 39 U.S.C. § 3662 (1994)). Relying


       1
          We do not know how the Postal Service discerned this meaning. The
 sentence at issue is incomprehensible: “Each exhibits of the evidence proof of each
 mail items that of each return signs signature green cards.” R. at 21. On appeal,
 however, Huggins validates the Postal Service’s interpretation. See Aplt. Opening
 Br. at 3 (accusing the Postal Service of “fail[ing] to return certain signature card of
 green card”).
       2
        Congress replaced the Postal Rate Commission with the Postal Regulatory
 Commission in 2006. See Postal Accountability and Enhancement Act, Pub. L.
 No. 109-435, §§ 601, 604, 120 Stat. 3198 (2006).
                                             2
Appellate Case: 22-1074     Document: 010110781411        Date Filed: 12/13/2022     Page: 3



 on Bovard, the district court held that the Commission has exclusive jurisdiction over

 the type of complaint in question, and accordingly granted the Postal Service’s

 motion to dismiss. Huggins timely appealed, and we have jurisdiction under

 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of

 jurisdiction. See, e.g., Harms v. IRS, 321 F.3d 1001, 1007 (10th Cir. 2003).

        It is not clear that our Bovard decision still has persuasive value, given that

 § 3662 has been significantly amended since then.3 What is clear, however, is that

 Huggins’s appellate brief fails to attack the district court’s reliance on Bovard, so we

 need not discuss this matter further. See, e.g., Nixon v. City & Cnty. of Denver,

 784 F.3d 1364, 1369 (10th Cir. 2015) (“[W]e affirm the district court’s dismissal . . .

 because Nixon’s opening brief contains nary a word to challenge the basis of the

 dismissal . . . .”).

        Huggins instead seems to focus on the fact that his case was removed from

 state court. If he means to argue that removal was improper, he does not explain

 why. Still, this court “must satisfy itself not only of its own jurisdiction, but also of

 that of the [district court].” Mitchell v. Maurer, 293 U.S. 237, 244 (1934). The



        3
         The version of the statute at issue in Bovard encompassed essentially any
 service-related claim one could bring against the Postal Service. See 39 U.S.C.
 § 3662 (1994) (“Interested parties . . . who believe that they are not receiving postal
 service in accordance with the policies of this title [i.e., Title 39, governing the Postal
 Service] may lodge a complaint with the Postal Rate Commission . . . .”). The
 current version, by contrast, applies to complaints that “the Postal Service is not
 operating in conformance with the requirements of the provisions of sections 101(d),
 401(2), 403(c), 404a, or 601, or this chapter [i.e., chapter 36 of Title 39] (or
 regulations promulgated under any of those provisions).” 39 U.S.C. § 3662(a).
                                             3
Appellate Case: 22-1074     Document: 010110781411        Date Filed: 12/13/2022      Page: 4



 Postal Service has a statutory right to remove, so we see no issue with the district

 court accepting removal jurisdiction. See 39 U.S.C. § 409(a) (“Any action brought in

 a State court to which the Postal Service is a party may be removed to the appropriate

 United States district court under the provisions of chapter 89 of title 28 [i.e.,

 28 U.S.C. §§ 1441–55].”).

        Because the district court’s removal jurisdiction was proper, and because

 Huggins fails to explain why the district court was wrong to conclude that he must

 file his complaint before the Commission, we affirm. We grant his motion for leave

 to proceed on appeal without prepayment of costs or fees.


                                              Entered for the Court


                                              Allison H. Eid
                                              Circuit Judge




                                             4